                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No. 4:18-CV-00072-D

 Howard Dudley,

                        Plaintiff,

 v.
                                                                       Order
 City of Kinston & A.N. Greene, in his
 individual capacity,

                        Defendants.


       Plaintiff Howard Dudley spent nearly 24 years in prison after being convicted of sexually

abusing his nine-year-old daughter. Dudley maintained he was innocent of the charges. In March

2016, a North Carolina Superior Court judge vacated his conviction and the district attorney

dismissed the charges against him. Dudley then sued Defendants City of Kinston and A.N. Greene,

a detective with the Kinston Police Department, for alleged wrongdoing in connection with the

investigation that led to his arrest and conviction. Compl., D.E. 1.

       As part of discovery, Dudley deposed Johnnye Thomas Waller, who was a social worker

at the Lenoir County Department of Social Services and led the investigation into the abuse

allegations against Dudley. See D.E. 69–2. Since Waller’s deposition, Defendants obtained a

manual from the North Carolina Division of Health and Human Services that outlines policies in

effect at the time of Waller’s investigation. Defendants now ask the court for leave to depose

Waller a second time so that they can ask her about these policies. Mot. for Leave, D.E. 69.

I.     Background

       In October 1991, Dudley’s nine-year-old daughter Amy told her babysitter that her

“‘daddy’ was ‘nasty.’” Compl. ¶31. The babysitter questioned Amy about what she meant, asking




           Case 4:18-cv-00072-D Document 73 Filed 04/30/20 Page 1 of 8
“Did he put his mess inside you?” Id. ¶34. Amy said yes, agreed that Dudley had “humped her and

had sex with his wife,” and claimed “he ‘did it on the side.’” Id.

       Amy lived with her mother, with whom Dudley had a strained relationship, and Dudley

and his wife had recently had a second child. Id. ¶¶22, 24, 27. Amy was upset that Dudley was

spending more time with his newborn son and less time with her. Id. ¶28. Dudley was also behind

on his child support payments to Amy’s mother, and Amy’s mother had told Amy that Dudley was

not supporting her. Id. ¶32.

       After Amy told her mother what she had told her babysitter, Amy’s mother brought her to

the Kinston Police Department. Id. ¶¶35–36. Amy told an intake officer that Dudley had “put[] his

penis in her anus and vagina” and that it was the second time it had happened. Id. ¶37. The intake

officer noticed Amy’s mother “attempt[ed] to answer questions for Amy” and Amy “did not appear

upset or traumatized,” and reported these observations to Detective Greene. Id. ¶¶36, 38. Greene

did not document these facts in the case file. Id. ¶38.

       Greene’s investigation into Amy’s allegations against Dudley consisted of a 15-minute

interview of Amy, a 10-minute interview of Amy’s mother, and a 15-minute joint interview of

Amy’s babysitter and the babysitter’s mother. Id. ¶4, 39–42. Greene did not interview Dudley, his

wife, or any of Amy’s friends or teachers; did not conduct a background investigation into the

relationship between Dudley and Amy’s mother; and did not investigate trips to a medical clinic

that Amy and her mother claimed happened after the alleged assaults. Id. ¶44.

       Johnnye Waller, a social worker with the Lenoir County Department of Social Services

(LCDSS), interviewed Amy, who told conflicting stories about the assaults. Id. ¶48. Dudley

“adamantly denied Amy’s allegations” in an interview with LCDSS and said, “Amy would tell

lies to people.” Id. ¶49. Waller interviewed Amy’s elementary school teacher, who told Waller



                                                  2

           Case 4:18-cv-00072-D Document 73 Filed 04/30/20 Page 2 of 8
that Amy had made false statements about Dudley before. Id. ¶57. Waller also went to the medical

clinic referenced by Amy and her mother and discovered Amy never received a vaginal

examination or any treatment. Id. ¶50. LCDSS ordered a child medical examination of Amy, which

found no physical evidence of abuse. Id. ¶¶51–52.

       LCDSS shared the results of Amy’s physical exam with Greene. Id. ¶53. Waller also

informed Greene of the inconsistencies in Amy’s story. Id. ¶59. But Greene did not tell the District

Attorney about these facts and did not conduct any further investigation. Id. ¶¶61, 63. Instead,

Dudley found himself arrested for second-degree sexual offense. Id. ¶65.

       After Dudley’s arrest, Amy’s guardian ad litem (GAL) interviewed her and reported his

conclusions to Greene. Id. ¶73. The story that Amy told her GAL differed from what she had told

Waller, Greene, and the physicians at the child medical examination. Id. ¶¶68–70. The GAL

thought Amy seemed “brainwashed” and that her story was “rehearsed.” Id. ¶71. But Greene did

not document the GAL’s findings and did no additional investigation. Id. ¶¶74–75. The GAL also

interviewed Amy’s half-brother and Dudley’s supervisor, Amy’s teacher, and Amy’s babysitter,

but Greene did not follow up with them. Id. ¶¶77–82. The GAL told Waller he believed Amy was

“making up the story,” and Waller told Greene, but Greene did not investigate further. Id. ¶¶90–

92.

       A grand jury indicted Dudley on charges of first-degree sexual offense, indecent liberties,

and lewd and lascivious conduct. Id. ¶107. After a jury convicted him of first-degree sexual offense

and taking indecent liberties with a child, he received a life sentence. Id. ¶118. He served almost

24 years in prison before a North Carolina Superior Court judge vacated his conviction in March

2016 and the district attorney dismissed the charges against him. Id. ¶1.




                                                 3

           Case 4:18-cv-00072-D Document 73 Filed 04/30/20 Page 3 of 8
        Dudley now alleges that Greene caused his incarceration by “deliberate[ly], intentional[ly]

and/or reckless[ly] refus[ing]” to investigate Amy’s allegations, not following up on “exculpatory

and impeachment evidence” gathered by Waller and the GAL, and not providing that evidence to

the Lenoir County District Attorney’s Office. Id. ¶2. Dudley also alleges that the Kinston Police

Department did not adequately train its investigators on how to handle child abuse cases. Id.

¶¶100–106. Dudley sued the City of Kinston for failing to enact policies or training on child sex

abuse allegations and exculpatory evidence. See generally id. He also sued Greene for failing to

investigate, concealing exculpatory and impeachment evidence, and for violating state law. See

generally id.

        Dudley deposed Waller in May 2019 for less than four hours. Mem. in Supp. of Mot. for

Leave at 2, D.E. 69–1. At that deposition, Waller’s testimony “was largely limited to her case notes

given her lack of any independent memory regarding the Lenoir County DSS’ investigation of

Plaintiff.” Id. She “did not have nor did she review statutes or policies that were in effect at the

time of her investigation.” Id. at 3.

        At that time, Defendants did not have copies of the rules, regulations, or policies that would

have been in effect during the investigation in 1991 and 1992. Id. Defendants have since received

by subpoena copies of the Family Services Manual effective at the time of the investigation into

Dudley. Id.

        Defendants want to re-depose Waller to ask about the Manual and the policies she would

have followed in 1991 and 1992. Id. at 5. Dudley does not consent to re-opening Waller’s

deposition. Id. While Waller first appeared willing to attend another deposition, she now opposes

being re-deposed. Id. at 5–6.




                                                  4

              Case 4:18-cv-00072-D Document 73 Filed 04/30/20 Page 4 of 8
II.     Discussion

        The Federal Rules require a party to obtain leave of court (or consent from the opposing

party) to depose a person for a second time in the same case. Fed. R. Civ. P. 30(a)(2)(A)(ii). The

court may allow a party to re-depose a witness only “to the extent consistent with Rule 26(b)(1)

and (2).” Id. 30(a)(2).

        Rule 26(b)(1) requires that a deposition be “relevant to any party’s claim or defense and

proportional to the needs of the case[.]” Id. 26(b)(1). In assessing proportionality, the court should

consider “the importance of the issues at stake in the action, the amount in controversy, the parties’

relative access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.” Id.

        Even if Rule 26(b)(1) supports reopening a deposition, allowing a second deposition must

still be consistent with Rule 26(b)(2). That rule allows a court to limit discovery if one of three

circumstances is present. First, courts may prohibit a party from resuming a deposition if the

information sought would be “unreasonably cumulative or duplicative, or can be obtained from

some other source that is more convenient, less burdensome, or less expensive[.]” Id.

26(b)(2)(C)(i). Second, reconvening a deposition is inappropriate if “the party seeking [the

deposition] has had ample opportunity to obtain the information by discovery in the action[.]” Id.

26(b)(2)(C)(ii). And finally, the court should not allow a party to be re-deposed if the information

to be obtained “is outside the scope permitted by Rule 26(b)(1).” Id. 26(b)(2)(C)(iii).

        Defendants seek to re-depose Waller to show her the Family Services Manual and ask if it

helps her recall what the policies were that she would have followed in 1991 and 1992. Mem. in

Supp. of Mot. for Leave at 5. Dudley opposes re-deposing Waller for three reasons. First, he



                                                  5

            Case 4:18-cv-00072-D Document 73 Filed 04/30/20 Page 5 of 8
contends Defendants could have obtained the Manual before Waller’s initial deposition. 1 Resp. in

Opp. at 5−7, 8, D.E. 71. Second, he argues that the discovery would be cumulative and duplicative.

Id. at 7–8. And third, Dudley argues that the burden and expense of re-deposing Waller outweighs

its benefit, particularly because of Waller’s position as Assistant Superintendent of the Lee County

Schools and Director of Student Services and the current public health crisis caused by COVID-

19. Id. at 8–9. None of these arguments are persuasive.

           Dudley begins by arguing that Defendants should not be allowed to reopen Waller’s

deposition because they could have obtained the Manual before her initial deposition. Dudley

contends that the Manual in effect in 1991 and 1992 was publicly available at the time of Waller’s

first deposition. Defendants disagree and represent that their public records request was based, in

part, on their inability to locate the documents. Although Dudley claims that the documents were

publicly available, he has not shown the court where they could be found. So the court sides with

Defendants on this issue and finds that the documents were not publicly available at the time of

the first deposition. See Martin v. Bimbo Foods Bakeries Distribution, LLC, 313 F.R.D. 1, 5

(E.D.N.C. 2016). (“The party resisting discovery bears the burden of establishing the legitimacy

of its objections.”).

           Dudley is also critical of Defendants’ efforts to obtain the Manual both before and after

Waller’s deposition. Dudley has not shown that Defendants should have known ahead of the

deposition (which Dudley, not Defendants noticed) that Waller would be so dependent on

documents to refresh her recollection. Once they began their attempts to obtain the Manual,

Defendants tried to use North Carolina’s public record law to obtain the document before resorting

to a federal subpoena. While it would have been more efficient to begin with the subpoena and to



1
    Dudley discusses this issue at the outset of his argument section and then raises it again in Subsection B.

                                                             6

                Case 4:18-cv-00072-D Document 73 Filed 04/30/20 Page 6 of 8
do so at an earlier time, the court cannot find that Defendants’ conduct justifies denying them the

ability to obtain deposition testimony on an important aspect of this case. Thus, the court does not

find that Defendants unreasonably delayed obtaining the Manual.

       Dudley next argues that allowing Defendants to depose Waller would be cumulative and

duplicative because she generally described policies that she would have followed in working with

the local police department. But while Waller testified about state policies she would have

followed, she did not review or discuss the Manual at her deposition. Mem. in Supp. of Mot. for

Leave at 3. And Defendants may properly ask Waller about the Manual in an attempt to expose

inconsistencies in her prior testimony. See, e.g., Gutshall v. New Prime, Inc., 196 F.R.D. 43, 45

(W.D. Va. 2000) (finding evidence discoverable despite the party’s intention to only use it for

impeachment purposes because impeachment evidence “falls within the broad scope of Rule

26(b)(1)”). Thus, the court finds that the evidence obtained from Waller’s second deposition would

not be unreasonably cumulative or duplicative.

       Dudley’s final argument focuses on the burden that would be placed on Waller by requiring

her to testify again. Waller is concerned that because of a pre-existing medical condition she is at

a higher risk for complications if she were to be infected with the COVID-19 virus, which is

present across eastern North Carolina (along with the rest of the world). And she serves in several

roles with the Lee County Schools that focus on the well-being of the student population. Waller

maintains, understandably, that students are at greater risk and have greater needs during these

uncertain times.

       The complications created by the public health crisis can be addressed in various ways. To

begin with, the parties may wait to take Waller’s deposition until later in the discovery period,

which currently runs through mid-September 2020. The passage of time may reduce or alleviate



                                                 7

           Case 4:18-cv-00072-D Document 73 Filed 04/30/20 Page 7 of 8
the challenges posed by the current public health crisis. But even if the parties need to re-open

Waller’s deposition in the near term, the parties can take steps to address the concerns Dudley and

Waller raised. For example, the parties can take the deposition using videoconference technology

or they can conduct it a manner that follows appropriate social distancing procedures (which seems

wise at this time regardless of a deponent’s pre-existing conditions).

       And any concerns about the re-opened deposition interfering with Waller’s other

obligations can be addressed by counsel working cooperatively to schedule the deposition for a

mutually convenient time. What’s more, the parties should also conduct the deposition in a manner

that allows Waller to monitor and, if need be, address any urgent matters involving student safety.

       The court also finds that Rule 26’s proportionality factors support reopening Waller’s

deposition. This case involves serious allegations of wrongful conduct that, if true, caused Dudley

to unnecessarily spend over two decades in prison. The amount in controversy is likely to be

substantial, as Dudley seeks compensatory and punitive damages for his wrongful conviction.

Waller’s testimony is important to Dudley’s claims, as the complaint alleges Waller played a key

role in the investigation that led to Dudley’s conviction. And Dudley noticed Waller’s prior

deposition, but now Defendants seek to re-depose her. The burden of re-deposing Waller does not

outweigh the benefit.

III.   Conclusion

       For these reasons, the court grants Defendants’ motion for leave to take a second deposition

of Johnnye Thomas Waller. The parties may depose Waller until the aggregate amount of time

spent on the record for her two depositions reaches seven hours.

Dated: April 30, 2020

                                              ROBERT T. NUMBERS, II
                                              UNITED STATES MAGISTRATE JUDGE

                                                 8

           Case 4:18-cv-00072-D Document 73 Filed 04/30/20 Page 8 of 8
